Exhibit 10.1
 


 
Information Concerning Executive Compensation
 
On January 5, 2011, the Compensation Committee of HomeFed Corporation (the
“Company”) approved annual salary increases (effective January 1, 2011) and
discretionary 2010 cash bonuses for each of the Company’s executive officers who
were included as named executive officers in the Company’s 2010 proxy statement.
 
 
 

  Name and Title Base Salary in 2011   Bonus Award for 20101                
Paul J. Borden
President and
Chief Executive Officer
$276,743   $308,4392                
Curt R. Noland
Vice President
$179,091   $280,267                
Erin N. Ruhe
Vice President,
Treasurer and Controller
$144,896   $229,262              

 
 
 
 
__________________________
 
1 Includes a holiday bonus paid to each of the named executive officers based on
a percentage of salary of $8,140 for Mr. Borden, $5,267 for Mr. Noland and
$4,262 for Ms. Ruhe.
 
2 Includes a gross-up bonus of  $50,299 for Mr. Borden as reimbursement for
taxes payable on travel, commuting and lodging expenses.
